Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to the last Office Action, filed 10/29/2020, has been entered and made of record.
Applicant has amended claims 1, 4, 6,8,9,11,12,13,16,17, and 18. Claims 1-20 are currently pending.
Applicants arguments filed 4/29/2021 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the newly added limitation “ tracks a position and orientation of the at least one element in the treated region RELATIVE TO THE TISSUE “. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Merck et al (US 2017/0027650). 
Applicant argument with respect to the 112f interpretation, examiner will interpret the corresponding structure as discussed in applicant argument filed 4/29/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Izatt et al (US 2012/0184846) in view of Merck et al (US 2017/0027650).
As to claim 1, Izatt et al teaches the method comprising:
 capturing high resolution digital images in a visible spectral band of a treated region which is operated upon by at least one element ( figure 3 , OCT image capture includes determining a location of a feature of interest within an operative field, abstract)  , displaying over a display a digitally magnified area of the treated region, derived from the captured images(paragraph [0012],[0015])), and tracking a position and orientation (P&O) of the at least one element in the treated region using the captured images (The method also includes determining a relative positioning between the feature of interest and an OCT scan location. Further, the method includes controlling capture of an OCT image at a set position relative to the feature of interest based on the relative positioning, paragraph [0014],[0054],[0056]; see figure 6a-e showing images of different magnifications). Additionally, Izat teaches B-sans can be acquired in real time ; these B-scans can provide desired information about the instrument angle along or relative to tissue, as well as have a second view (e.g., perpendicular view) such that the surgeon has a different perspective (paragraph [0050]) by using spatial compounding for visualizing the entire region of interest ( paragraph [0053]). Note that the feature of interest may 
As to claim 2, Merck teaches the method of claim 1, wherein the captured high resolution images are at least 4,000 pixels on a larger dimension thereof and the display resolution is at most 2,000 pixels on a larger dimension thereof (figure 7 and paragraph [0039]). 
As to claim 3, Izatt teaches the method of claim 1, wherein the displaying is carried out on a head wearable display (heads up display, paragraph [0076]). 
As to claim 4, Merck teaches the method of claim 1, wherein the digital images comprise depth data derived and/or three dimensional (3D) data derived from structured light imaging and/or time of flight imaging, and wherein said step of tracking is carried out according to said depth and/or 3D data (paragraph [0056-0057])
As to claim 5, Izatt teaches the method of claim 1, wherein the at least one element comprises at least one tool (paragraph [0012]). 
As to claim 6, Izatt teaches the method of claim 5, wherein the at least one tool comprises at least one fiducial and/or marker and wherein the tracking is based on said at least fiducial (paragraph [0074]; figure 11 note that Merck also teaches tracker 6 navigation handle A that tracks the tissue with marker or without paragraph [0027-0029]). 

As to claim 8, Izatt teaches the method of claim 1, wherein the treated region comprises tissue features the method further comprising the tracking of the tissue features in the treated region using the captured images ( tissue features , paragraph [0064-0066],[0078]). 
As to claim 9, Merck teaches the method of claim 1, further comprising additionally capturing of an area surrounding and containing the area using wide FOV (field of view) camera(s) and using the additional capturing data for the tracking (paragraph [0037]). 
As to claim 10, Izatt teaches the method of claim 9, wherein the wide FOV cameras are operating in near infra-red (paragraph [0058], [0065]). 
As to claim 11, Izatt teaches the method of claim 9, wherein said step of tracking is based on said surrounding area (paragraph [0066]). 
As to claim 12, Merck teaches the method of claim 6, wherein said step of tracking is based on tissue parts and/or tool parts and used for the tracking without the need for said at least one fiducial or marker (paragraph [0027] not that the fiducial are not part of the tracking). 
The limitation of claims 13-20 has been addressed above. 
				Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m. .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


NANCY. BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664